—Orders, Supreme Court, New York County (Harold Tompkins, J.), entered March 25 and July 24, 1997, which, inter alia, denied plaintiffs motion for injunctive relief and granted defendants insurers’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, with costs.
We agree with the IAS Court that the insurance defendants owed no duty to plaintiff to monitor claims made by the dental defendants, his former associates, and we would add that even if there were such a duty, no facts are alleged showing how that duty was breached. We also agree with the IAS Court that many of plaintiffs claims are in any event preempted by the Employee Retirement Income Security Act (29 USC § 1144 [a]; see, Pilot Life Ins. Co. v Dedeaux, 481 US 41, 44-45, 47-48; Matter of Morgan Guar. Trust Co. v Tax Appeals Tribunal, 80 NY2d 44, 48). We have considered plaintiffs remaining arguments and find them to be without merit.
Concur — Ellerin, J. P., Wallach, Rubin, Andrias and Saxe, JJ.